Citation Nr: 0410388	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder, claimed as 
secondary to the veteran's service-connected left and right knee 
patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1981 to May 
1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied a rating in excess of 10 percent for bilateral 
patellofemoral pain syndrome and service connection for a back 
disorder secondary to the knee disability.  In September 2001, the 
veteran testified at a Travel Board hearing at the RO before the 
undersigned.  In a December 2001 decision, the Board granted 
separate 10 percent disability evaluations for the veteran's 
service-connected left and right knee patellfemoral pain syndrome.  
At that time, the Board remanded the veteran's claim for service 
connection for a back disorder to the RO for further evidentiary 
development.


FINDING OF FACT

A preponderance of the competent and probative medical evidence of 
record demonstrates that a back disorder was not present in 
service and, further, demonstrates that any currently diagnosed 
back disorder is not related to service or a service-connected 
disability.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, and 
no current back disorder is proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When the veteran was examined for enlistment into service in 
October 1981, a back disorder was not reported, and he was found 
qualified for enlistment into active service.  Clinical records 
dated in October 1982 reveal that the veteran was seen with 
complaints of low back pain.  Examination findings included normal 
range of motion, with no pain on motion and no neurological 
abnormalities.  The diagnosis at that time was a muscle strain on 
the left side of the back.  In January 1983, he was seen with 
complaints of upper back pain, diagnosed as muscle strain.  On a 
report of medical history completed in March 1990, when he was 
examined for separation, the veteran indicated that he had 
arthritis and checked "no" as to having a history of recurrent low 
back pain.  Upon examination that day, a sebaceous cyst was noted 
on his spine, but a musculoskeletal back disorder was not noted. 

Post-service, an August 1990 VA examination report reported knee 
pain, but made no mention of a back disorder.  An April 1994 VA 
examination report is also not indicative of any complaints or 
findings regarding a back disorder.  The examiner diagnosed 
degenerative joint disease of both knees.

Service connection for bilateral knee patellofemoral pain syndrome 
was granted by the RO in a December 1994 rating decision.  In 
January 1999, the RO received the veteran's claim for an increased 
rating for his bilateral knee disability, and for service 
connection for a back disorder claimed as due to his service-
connected knee disabilities.  

In May 1999, the RO afforded the veteran a private examination 
that was performed by K.M., M.D.  According to the examination 
report, based upon the veteran's account, he had a history of 
repeated traumatic knee injuries in service that caused 
degenerative arthritis and chronic pain.  It was noted that for 
the past two years the veteran had noticed increasing pain in his 
low back and lumbar spine, and worsened leg pain and swelling with 
excessive use.  On examination, Dr. K.M. reported that the lumbar 
spine examination was essentially within normal limits.  There was 
some slight pain with range of motion, but there was no excessive 
paravertebral spasm, point tenderness, or sciatica.  Back X-rays 
were evidently not taken at that time, and a back disorder was not 
diagnosed.

Recent VA outpatient records dated from August 1999 to May 2003 
reveal that, when seen in August 1999, the veteran reported 
bilateral knee pain and was concerned that his knees caused his 
occasional low back pain.  There was full range of motion with no 
sacral tenderness and negative straight leg raising.  No specific 
back diagnosis was noted. 

A May 2000 VA orthopedic clinic record reflects the veteran's 
complaints of right knee pain and back pain with no specific 
complaint of injury.  Examination revealed full range of motion of 
the back with full (5/5) strength in the lower extremities.   X-
rays taken at the time revealed some degenerative disc disease at 
L4-5 and S1, and the diagnosis was early degenerative disc disease 
with a possible old herniated nucleus pulposus.  

In his May 2000 substantive appeal, the veteran maintained that a 
physician at the VA outpatient orthopedic clinic had advised that 
the service-connected knee disabilities would affect the veteran's 
back, either standing or walking.  

At his September 2001 Travel Board hearing, as at his May 2000 
personal hearing at the RO, the veteran testified that his back 
problem started in approximately the mid-1990s.  He said that he 
occasionally experienced muscle spasms in his back, usually on the 
right side and took prescribed medication for back pain.  The 
veteran stated that his family physician said there was some 
cartilage deterioration in his back but the doctor declined to 
provide an opinion regarding the origin of the back disorder.  The 
veteran said X-rays were not taken at the May 1999 examination but 
recent VA X-rays showed that he had a herniated disc.  The veteran 
said the May 1999 examiner indicated that his back problem could 
possibly be caused by his shifting from one leg to the other to 
relieve knee pain and leg pressure.  The veteran denied losing 
time from work due to the back disorder.


Pursuant to the Board's December 2001 remand, the veteran 
underwent VA examination in December 2003.  According to the 
examination report, the examiner reviewed the veteran's medical 
records.  The veteran reported that he worked as a mechanic in 
service, and gave no specific antecedent cause for his service-
connected knee problems.  He was not currently on any specific 
treatment for his knees.  The veteran said his back was noted to 
be uncomfortable approximately two or three years ago, which was 
approximately ten years after his discharge from service.  The 
veteran had no back discomfort during active service.  He found 
that most activities (at present) caused pain, so standing or 
sitting for ten or fifteen minutes or lying down all caused 
discomfort.  The discomfort was low in intensity but chronic and 
continuous.  The veteran said he had experienced no exacerbations 
or remissions.  

Further, the veteran said that coughing and sneezing or bending 
and lifting did not aggravate his back discomfort.  His sleep was 
not disturbed, except that he was awakened in the morning by some 
pain.  The location of the pain was in his low back and, from time 
to time, it radiated down the legs, especially the right leg.  He 
was unable to identify any specific pattern of radiation, namely 
whether it was front or back.  He simply stated that he had pain 
down the entire leg.  He had no numbness, paresthesias, or 
weakness.  He said that, from time to time, when he got up, one or 
the other of his legs gave way and he had to hold on, but then the 
ability to stand immediately came back.  This happened only 
occasionally.  The veteran currently worked as a service 
technician for a propane gas company.  He was an installer and 
service mechanic, which required him to be on the road frequently 
and to lift up to 25 pounds to pursue his activities.  
Occasionally, he had to squat and bend.  The veteran said that his 
back problems did not limit him from doing anything that he wanted 
to do, or he could not remember anything specific.

Objectively, the veteran appeared to be a healthy-looking 
individual who walked quite briskly without discomfort.  He was 
able to walk and stand without any discomfort.  He was able to 
dress and undress without any problems, and was able to walk on 
tiptoe and on his heels.  There were no deformities of the back.  
A sebaceous cyst high up on the spine was noted, but not 
considered to be associated with his current problem.  He had no 
loss of sensation or loss of power in the lower extremities of any 
muscle group.  Knee examination revealed good stability, no 
abnormalities, and no swelling.  There was full range of motion.  
There was some right knee pain on flexion, and it was noted that 
the veteran had mild patellofemoral crepitus that was not painful 
at the time of examination.  Diagnostic test results were 
unavailable to the examiner at that time.  The VA examiner noted 
that the veteran had mild low back pain that had a conflicting 
history.  The veteran reported that he had pain if he stood, sat, 
or lay down for ten or fifteen minutes.  However, the examination 
that day did not produce any history of back pain, although the 
veteran sat for more than ten of fifteen minutes and underwent an 
examination that lasted more than ten of fifteen minutes.  The 
current examination revealed no abnormality, although test results 
were forthcoming.  The VA examiner commented that the veteran's 
back pain was mild, no clinical abnormalities were detected, and 
the back pains had started at least ten years following his 
discharge from service.  He further opined that the veteran's knee 
problems were mild, and should not aggravate any back condition, 
nor would they cause it.  In the VA examiner's opinion, it was 
more likely than not that the veteran's mild back symptoms were 
not connected with his knee problems or any other service-
connected problem.

In an addendum dated the following week, still in December 2003, 
the recent VA examiner noted that the X-ray reports showed the 
veteran's knees were normal, and that X-rays of his lumbosacral 
spine showed some osteophytes at L2-L3 and L3-L4.  It was also 
noted that there was some calcification in his abdominal aorta.  A 
magnetic resonance image (MRI) showed generalized degenerative 
joint disease of the spine, mild in nature.  There was a broad-
based herniation on the left side at L4-L5, and a broad-based 
bulging of the disk at L3-L4.  A bone scan showed no uptake in the 
lumbosacral spine.  There was some evidence of uptake at the T7 
level, which was not correlated with the clinical symptoms.  The 
knees did not show any uptake.  In the diagnosis, the VA examiner 
said that, upon review of the diagnostic test results, it appeared 
the veteran's knee problem was benign.  The VA examiner said that 
the veteran's lumbosacral problem, too, was low-grade as indicated 
by no uptake on the bone scan and mild changes seen on X-ray as 
well as on the MRI.  It was noted that he had a disk rupture at 
L4-L5 on the left side, which was thought to possibly cause 
significant problems.  In the VA examiner's opinion, based upon 
the clinical examination findings and test results, "it is as 
likely as not that [the veteran's] back problems are not related 
to his service commitment and to the knee pathology."

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In July and October 2003, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist requirements 
of the VCAA.  In addition, the appellant was advised, by virtue of 
a detailed May 2000 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board notes, 
in addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would be 
required to establish service connection.  The veteran responded 
to the RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2004 2003 SSOC 
contained the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, where 
a veteran served ninety days or more of active military service, 
and arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of the 
disease to the required degree.  Id.


The Court of Appeals for Veterans Claims has consistently held 
that, under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service connection 
do not require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 Vet. 
App. 45, 49 (1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In the context of claims 
for secondary service connection, there must be medical evidence 
showing an etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the other.  
Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Also, with regard to a claim for secondary service 
connection, the record must contain competent evidence that the 
secondary disability was caused by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The veteran has claimed service connection on a secondary basis 
for a back disorder that he asserts is due to his service-
connected left and right knee patellofemoral pain syndrome.  
However, the probative medical evidence of record is totally 
devoid of any competent medical opinion that supports the 
veteran's assertions of a back disorder due to the service-
connected left and right knee disabilities.  See Wallin; Reiber, 
supra.  In fact, the most recent VA examiner said in December 2003 
that it was more likely than not that the veteran's mild back 
symptoms were not connected with his knee problems or any other 
service-connected problem.

The law is clear that service connection may not be predicated on 
a resort to mere speculation or remote possibility.  38 C.F.R. § 
3.102; see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (examining physician's opinion to the effect 
that he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress disorder 
and the later development of hypertension is "non-evidence"); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little more 
than suggest a possibility that his illnesses might have been 
caused by in-service radiation exposure is insufficient to 
establish service connection).

Although the evidence shows that the veteran currently has been 
diagnosed with mild degenerative disc disease of the spine, no 
competent medical evidence has been identified or submitted to 
show that this disability is related to service or any incident 
thereof, or to a service-connected disability.  On the other hand, 
the record reflects that the first post-service evidence of 
degenerative disc disease is from 2000, nearly 10 years after the 
veteran's discharge from active service.  Furthemore, the veteran 
has denied having a back problem in service.  Moreover, in 
December 2003, a VA examiner rendered the opinion that, based upon 
clinical examination findings and test results, it was as likely 
as not that the veteran's back problems were not related to his 
military service, or to his knee pathology.  In short, no medical 
opinion or other medical evidence relating the veteran's back 
disorder to service, or to any incident of service or to a 
service-connected disability, has been presented, nor has the 
existence of such evidence been adduced.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the degree 
of disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494.  See also Routen, supra; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claim.  The evidence now of record fails to show that 
the veteran currently has a back disorder related to service or to 
a service-connected disability.  Thus, this claim must be denied.  
38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.310.

We have considered the doctrine of reasonable doubt.  Under that 
doctrine, when there is an approximate balance between evidence 
for and against a claim, the evidence is in equipoise, there is 
said to be a reasonable doubt, and the benefit of such doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. 
West, 12 Vet. App. 307, 310-1 (1999); 38 C.F.R. § 3.102.  However, 
when the evidence for and against a claim is not in equipoise, 
then there is a preponderance of evidence either for or against 
the claim, there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).



ORDER

Service connection for a back disorder, as secondary to the 
veteran's service-connected left and right knee patellofemoral 
pain syndrome, is denied.




_________________________
	ANDREW J. MULLEN  
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



